ZANE, C. J.:
This is an appeal from the judgment of the court below, ■sustaining a demurrer to the plaintiffs’ complaint, for the reason, as averred, that the facts stated did not constitute ■-a cause of action. It is alleged that the intestate, the late ■Chauncey W. West, the plaintiffs’ father, took possession ■of the land in question when the title was in the United ■States; that said West made claim in the probate court under the townsite law for the premises in the name of *377Kimball and Lawrence; that he died January 7, 1870; that the probate court of Weber county, in which the land was situated, ordered it sold to pay the debts of his estate; that the same court also adjudged that Kimball and Lawrence were entitled to a deed to it from the mayor of Ogden City, finder the townsite law; and that in pursuance thereof the deed was executed and delivered to them by the mayor. The complaint seeks relief from this sale in the probate court and this, adjudication on the ground that no notice of such proceedings was had to the heirs. It appears that the intestate caused the claim to be made in the probate court for Kimball and Lawrence, and that an adjudication in pursuance thereof was made in the probate court. Such a judgment cannot be attacked collaterally in this proceeding. Affirmed.
BlackbueN, J., concurred.